 IntheMatterof TODD-JOHNSON DRY DOCKS INC.andINDUSTRIALUNION OF MARINE AND SHIPBUILDING WORKERS OF AMERICA, LOCALNo. 29Case No. R-754.-Decided December 14, 1938Shipbuilding and RepairingIndustry-InvestigattouofRepresentatives:con-troversy concerning representation of employees:petition for investigation andcertification of representatives filed by one organization after"certification" ofanother organization by the RegionalDirector withoutnotice to this petitioner ;contract terminable upon 7 days'notice by either partyno bar to presentinvestigation;prior"certification"of labor organization by Regional Directorno bar to present investigation-Order:additionalappropriatehearing orderedfor taking further testimony.Mr. Samuel Lang,for the Board.Mr. Nicholas Callan,of New Orleans, La., for the Company.Mr. Yelverton Cowherd,of Birmingham, Ala., andMr. AnthonyWayne Smith,ofWashington, D. C., for the Industrial.Mr. Bentley S. Byrnes,of New Orleans, La., for the Council.Mr. David KaplanandMr. John P. Frey,ofWashington, D. C.,for the I. A. M.Mr. Herbert S. Thatcher,ofWashington, D. C., for the A. F. of L.Mr. A. G. Koplow,ofcounselto the Board.DECISIONANDORDERSTATEMENTOF THE CASEOn September 4, 1937, Metal Trades Council of New Orleans, sub-ordinate to theMetal TradesDepartment of the American Federationof Labor, herein called the M. T. C.,1 filed with the Regional Directorfor the Fifteenth Region(New Orleans,Louisiana),herein called theRegional Director,a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of Todd-Johnson Dry Docks Inc., New Orleans, Louisiana,herein called theCompany,' and requesting an investigation and certification of repre-1In the petition the name of the petitioner was incorrectly stated as"New Orleans MetalTrades Council,"but the correction was made at the hearing.Z In the petition and on other occasions the Company was incorrectly designated, butcorrection was made at the hearing.10 N. L. R. B., No. 48.629147841-39-vol. 10--41 630NATIONAL LABOR RELATIONS BOARDsentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.The petition alleged that allthe employees of the Company, excluding clerical and/or supervisoryemployees, constituted an appropriate bargaining unit and stated thatthere were no other known individuals or labor organizations whoclaimed to represent any of the employees in such unit.Thereafter,pursuant to an agreement among the Company, the M. T. C. and theRegional Director, authorization cards submitted by the M. T. C.were checked by the Regional Director with a list submitted by theCompany containing the names of all employees of the Company onthe pay roll of August 31, 1937, excluding clerical employees, the gen-oral superintendent, and the assistant general superintendent.Thecheck disclosed that of the 838 persons whose names appeared on thelist submitted by the Company 489 had signed authorizations desig-nating the M. T. C. as bargaining representative.On September 16,1937, the Regional Director "certified" the M. T. C. as the exclusivebargaining representative of all employees of the Company, exclusiveof those in a clerical or supervisory capacity. Shortly thereafter theCompany and the M. T. C. began to negotiate relative to terms andconditions of employment.Following such negotiations the Companysent the M. T. C. a letter dated January 25, 1938, setting forth termsand conditions of employment for all industrial employees which theletter stated had been agreed upon and stating that such terms andconditions were to become effective immediately and to remain -ineffect until terminated by either party on 7 days' written notice.Byletter to the Company dated January 26, 1938, the M. T. C. stated thatit accepted the proposal set forth in the Company's letter dated Janu-ary 25, 1938.'On March 14, 1938, Industrial Union of Marine and ShipbuildingWorkers of America, Local No. 29, herein called the Industrial, filedwith the Regional Director a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofthe Company and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the Act.3On April 5, 1938,the National Labor Relations Board, herein called the Board, aftera preliminary investigation and report had been made by the RegionalDirector, issued its order dismissing the petition.On April 16, 1938,after a reconsideration of the matter,-the Board revoked its order dis-missing the petition and, acting pursuant, to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation and3 Industrial Union of Marine and ShipbuildingWorkers ofAmerica, Local No 29, wasincorrectlydesignated as IndustrialUnion ofMarine and Shipbuilding Workers of Americain the petition and the orderdirectingan investigation and hearing. DECISIONS AND ORDERS631authorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On April 23, 1938,the Regional Director issued a notice of hearing,and on May 2, 1938, a notice of postponement of hearing,copies ofboth of which were duly served upon the Company,upon the Indus-trial and upon the M.T. C. Pursuant to the notices,a hearing washeld on May 5, 6, 7, 9, 10, 11,and 13, at New Orleans,Louisiana, beforeHenry J. Kent, the Trial Examiner duly designated by the Board.The Board, the Company, the Industrial, and the M. T. C. were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses,and to introduceevidence bearing on the issues was afforded all parties.At the beginning of the hearing,itsmotion to be allowed to inter-vene having been allowed,the M.T. C. excepted to the proceeding onthe ground that the Board had no right to interfere with the contractbetween the M. T. C. and the Company; requested that the act of theBoard in revoking the order dismissing the petition of the Industrialbe declared unauthorized ; and moved that the petition of the Indus-trial be dismissed with prejudice.At the close of introduction of evi-dence on behalf of the Industrial,the motion for a dismissal of theIndustrial's petition was renewed.The TrialExaminer denied themotion without prejudice.Relying upon its contention that theBoard incorrectly revoked its order dismissing the Industrial's peti-tion and that such petition should be dismissed,the M. T. C. restedwithout stating its position relative to the appropriate bargainingunit and to other issues raised at the hearing.Upon request of the M. T. C. and two of the labor organizationscomprising it, and pursuant to notice, a hearing was held before theBoard on June 2, 1938,inWashington,D. C., for the purpose of oralargument.The Industrial, the M. T. C., the International Associa-tion of Machinists, herein called the I. A. M., which is one of the labororganizations comprising the M.T. C., and the American Federationof Labor, herein called the A. F. of L., with which, the M. T. C. isaffiliated,were represented by counsel and participated in the oral;rgument.The M. T. C., the I. A. M., and the A. F. of L. asked atthe oral argument that the petition of the Industrial be dismissed, con-tending that such action should be taken in view of the certificationwhich theRegional Director issued on September 16, 1938, and theagreement between the M. T. C. and the Company. The three labororganizations also statedthat if theBoard did not dismiss the peti-tion the employees in certain craft groups should be established asseparate bargaining units and that the determination of representa-tives should be based upon an eligibility period differing from thatwhich the Industrial claimed as appropriate.They requested that, 632NATIONAL LABOR RELATIONS BOARDin the event the petition of the Industrial was not dismissed, the casebe reopened and a further hearing be had for the purpose of adducingadditional evidence regarding the appropriate bargaining unit andthe eligibility period.We have noted above that the petition which the M. T. C. filed onSeptember 4, 1937, stated that there were no other known individualsor labor organizations who claimed to represent any of the employeesof the Company in the unit which the M. T. C. claimed as appropriate.It was following the filing of this petition that the Regional Directorchecked the authorization cards of the M. T. C. against a list of em-ployees of the Company and certified the M. T. C. as bargaining repre-sentative on the basis of such check.Having been informed that theIndustrial at the time of such check and certification represented asubstantial number of employees of the Company and inasmuch asthe Industrial had not been afforded an opportunity to participate inthe negotiations with the Regional Director or in any check of cards,the Board revoked its order dismissing the petition of the Industrialand ordered an investigation and hearing. Since the evidence whichthe Industrial submitted at the hearing indicated that only two orthree employees of the Company were members of the Industrial atthe time the M. T. C. cards were checked and the Regional Directorcertified the M. T. C. as bargaining representative, the actual factsdiffered from those represented to the Board at the time it took itsaction as aforesaid.We feel that it is not necessary, however, at thistime to determine what course of action the Board would have pur-sued if it had had before it at the earlier date the facts as disclosedat the hearing.Since more than a year has elapsed since the certifi-cation by the Regional Director, we feel that such certification shouldnot in any event constitute a bar to a designation of bargaining repre-sentatives at this time.Furthermore, we do not consider the agreement between the M. T. C.and the Company to constitute a bar to a designation of bargainingrepresentatives at this time, inasmuch as it may be terminated byeither party on' 7 days' written notice and inasmuch as it will shortlyhave been in operation for a period of 1 year.We have noted above that, relying upon its contention that theBoard incorrectly revoked its order dismissing the Industrial's petitionand its contention that such petition should be dismissed, the M. T. C.rested without stating its position relative to the appropriate bargain-ing unit and to the other issues raised at the hearing.We have alsonoted above that at the oral argument before the Board the M. T. C.,the I. A. M., and the A. F. of L. stated that if the Board did not dis-miss the petition of the Industrial the employees in certain craftgroups should be established as separate bargaining units and the DECISIONS AND ORDERS633determination of representatives should be based upon an eligibilityperiod differing from that which the Industrial claimed as appro-priate.In view of all the facts here presented, we feel that theM. T. C. and the other labor organizations should not be prejudicedby reason of their failure to introduce evidence relative to the variousissues at the hearing, and that their request for further hearing shouldbe granted.Under the circumstances, we shall order the holding ofan additional hearing at which all parties shall be permitted to partic-ipate and introduce additional testimony.ORDERBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended,IT IS HEREBY ORDERED that the Regional Director for the FifteenthRegion provide for an additional appropriate hearing upon due noticeto take further evidence in accordance with this Decision.CHAIRMAN J. WARREN MADDEN, concurring :In my opinion the order directing investigation and hearing wasimprovidently made, and the proceedings thereunder should not havebeen taken.However, in view of the lapse of time since these proceed-ings began, I concur with my brethren that the record should now becompleted so that a present determination of representatives canbe made.